27 So. 3d 730 (2010)
Frantz YVANS-RICHARD and Dr. Guylaine I. Richard, his spouse, Appellants,
v.
CAPEX PROPERTIES MIDPOINT, LLC, a Florida limited liability corporation, Appellee.
No. 4D09-2765.
District Court of Appeal of Florida, Fourth District.
February 3, 2010.
Regine Monestime of The Monestime Firm, P.A., North Miami Beach, for appellants.
James D. Ryan of Ryan & Ryan Attorneys, P.A., North Palm Beach, for appellee.
PER CURIAM.
The court has reviewed the initial brief and the record filed in this case. No preliminary basis for reversal has been demonstrated. Therefore, we summarily affirm. See Fla. R.App. P. 9.315(a).
GROSS, C.J., FARMER and TAYLOR, JJ., concur.